                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
 1                                                     EASTERN DISTRICT OF WASHINGTON



 2                                                      Jun 12, 2019
                                                            SEAN F. MCAVOY, CLERK
 3                      UNITED STATES DISTRICT COURT
 4                     EASTERN DISTRICT OF WASHINGTON
 5
 6 RUTH ANN CONDE CHEESMAN,              No. 1:18-cv-03013-SAB
 7       Plaintiff,                      No. 1:18-cv-03224-SAB
 8       v.
 9 DSHS REGION 1 /DCFS CHILDRENS
10 ADMINISTRATION; PAMELA J.
11 ANDERSON, TABITHA A. SNYDER,
12 MAYRA CUENCA; STATE OF
13 WASHINGTON ATTORNEY GENERAL
14 BOB FERGUSON; CHILDREN’S              ORDER GRANTING MOTION
15 ADMINSTRATION: DCFS AREA              TO CONSOLIDATE; SETTING
16 ADMINISTRATOR – BERTA NORTON,         HEARING ON MOTION FOR
17       Defendants.                     SUMMARY JUDGMENT
18
19 ROY D. CHEESMAN,
20       Plaintiff,
21       v.
22 TABITHA SNYDER, MAYRA CUENCA,
23 PAMELA ANDERSON, BERTA
24 NORTON, DEPARTMENT OF SOCIAL
25 AND HEALTH SERVICES,
26 CHILDREN’S ADMINISTRATION,
27       Defendants.
28
     ORDER GRANTING MOTION TO CONSOLIDATE; SETTING HEARING
     ON MOTION FOR SUMMARY JUDGMENT ~ 1
 1         Before the Court are Defendants’ Amended Motion to Consolidate, filed in
 2 1:18-cv-03013-SAB, ECF No. 44, and Motion to Consolidate, filed in 1:18-cv-
 3 3224-SAB, ECF No. 20.
 4        Defendants ask that these two cases be consolidated to avoid unnecessary
 5 cost, delay and duplication. The Court finds that Defendants have established that
 6 it is appropriate to consolidate these two cases under Fed. R. Civ. P. 42(a).1
 7        Plaintiff Roy Cheesman filed a response in which he appears to ask the
 8 Court to consolidate this case with a state court case and/or to order Defendants to
 9 remove that case to the Eastern District of Washington. The Court declines to
10 grant Plaintiff’s request.
11        There is a pending Motion for Summary Judgment that Defendants filed in
12 1:18-cv-03013-SAB, ECF No. 25. Previously, the Court struck the hearing on the
13 motion to permit Plaintiff Roy Cheesman the opportunity to respond to the motion
14 to consolidate. The Court resets the hearing to August 9, 2019 without oral
15 argument. The following notice is provided to Plaintiffs regarding Defendants’
16 pending motion for summary judgment:
17        Defendants have made a motion for summary judgment in which they
18        seek to have your case dismissed. A motion for summary judgment
          under Rule 56 of the Federal Rules of Civil Procedure will, if granted,
19        end your case.
20
          Rule 56 tells you what you must do in order to oppose a motion for
21        summary judgment. Generally, summary judgment must be granted
22        when there is no genuine issue of material fact—that is, if there is no
          real dispute about any fact that would affect the result of your case,
23
          the party who asked for summary judgment is entitled to judgment as
24
25 (a) Consolidation. If actions before the court involve a common question of law
   1


   or fact, the court may:
26       (1) join for hearing or trial any or all matters at issue in the actions;
27       (2) consolidate the actions; or
         (3) issue any other orders to avoid unnecessary cost or delay.
28 Fed. R. Civ. P. 42(a).
     ORDER GRANTING MOTION TO CONSOLIDATE; SETTING HEARING
     ON MOTION FOR SUMMARY JUDGMENT ~ 2
 1        a matter of law, which will end your case. When a party you are suing
 2        makes a motion for summary judgment that is properly supported by
          declarations (or other sworn testimony), you cannot simply rely on
 3        what your complaint says. Instead, you must set out specific facts in
 4        declarations, depositions, answers to interrogatories, or authenticated
          documents, as provided in Rule 56[c], that contradict the facts shown
 5        in Defendants’ declarations and documents and show that there is a
 6        genuine issue of material fact for trial. If you do not submit your own
          evidence in opposition, summary judgment, if appropriate, may be
 7        entered against you. If summary judgment is granted, your case will
 8        be dismissed and there will be no trial.
 9 Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
10        Plaintiff Roy Cheesman is instructed that the pending Motion for Summary
11 Judgment, ECF No. 25, applies to both cases. Thus, if the Court grants the motion,
12 his case will be dismissed and there will be no trial.
13 //
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER GRANTING MOTION TO CONSOLIDATE; SETTING HEARING
     ON MOTION FOR SUMMARY JUDGMENT ~ 3
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    Defendants’ Amended Motion to Consolidate, 1:18-cv-03013-SAB,
 3              ECF No. 44, is GRANTED.
 4        2.    Defendants’ Motion to Consolidate, 1:18-cv-3224, ECF No. 20, is
 5              GRANTED.
 6        3.    All future pleadings shall be filed under Case No. 1:18-cv-03013-
 7              SAB, unless the Court directs otherwise. Case No. 1:18-cv-03224-
 8              SAB shall be administratively closed.
 9        4.    The hearing on Defendants’ pending Motion for Summary Judgment,
10              1:18-cv-03013-SAB, ECF No. 25, is set for August 9, 2019.
11        5.    Plaintiff Roy Cheesman is permitted, but not required, to file an
12              opposition to Defendant’s Motion for Summary Judgment, or he may
13              rely on the briefing filed by Ruth Anne Conde Cheesman, ECF Nos.
14              39, 40, to oppose the motion. Any opposition must be filed on or
15              before July 9, 2019.
16        6.    Defendant’s reply, if any, must be filed on or before July 18, 2019.
17        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
18 and forward copies to Plaintiffs and counsel.
19        DATED this 12th day of June 2019.
20
21
22
23
24
25                                                    Stanley A. Bastian
26                                                 United States District Judge
27
28
     ORDER GRANTING MOTION TO CONSOLIDATE; SETTING HEARING
     ON MOTION FOR SUMMARY JUDGMENT ~ 4
